DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 11/16/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it fails to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.  Claim 1 is directed to “an emergency procedure” which is a process claim.  However, the steps of claim 1, steps a)-c) in lines 24-29, are only required “in case stopping the rolling in the rolling train is required.”  The process steps are contingent limitations.  See MPEP 2111.04(II), where the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  In a case when stopping the rolling train is not required, applicant’s process claims do not positively require any steps, rendering the claim indefinite.

Regarding claim 1, the variable A in the relationship v1 · (dmin/k)2 < A < v2 · (dmin/k)2 is not discussed in the claim.  It appears A is referring to the first distance from the crystallizer expressed in meters.  Applicant is suggested to indicate what A refers to.

Regarding claims 2, 6, 7, 8, 10, and 11, the phrases "in particular" and “preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 7, --the-- should be inserted between “during” and “time” in line 2.

Claim 9 recites the limitation "the intervention in the rolling train" in lines 1-2 and “the preceding operation” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.  Note that it is unclear which step or steps “the intervention in the rolling train” or “the preceding operation” is referring to.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach or suggest the subject matter of independent claim 1.  In particular, the prior art of record fails to teach or suggest an emergency procedure for a continuous casting and rolling plant in combination with the plant comprising a first cutting device arranged at a first distance from the crystallizer expressed in meters, along the processing line, calculated according to the following relation:
v1 · (dmin/k)2 < A < v2 · (dmin/k)2
wherein dmin = minimum distance between the center of the billet and an outer surface of the billet, expressed in mm, considering the maximum cross section of the billet according to a plant design,
k= solidification coefficient, expressed in mm/min0.5,
and wherein the first casting speed v1, expressed in m/min, is the maximum casting speed at which a closure of the liquid cone of the billet occurs before said at least one bed; and the second casting speed v2, expressed in m/min, is the maximum casting speed at full capacity according to the plant design.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seidel et al (US 2010/0116380) teaches a method for producing strips of steel, where the apparatus can include two sets of crop shears arranged one behind the other, such that the crop shears 
Meroni (US 5,771,560, cited in IDS filed 9/29/20) teaches a continuous casting line (10) including first shears (17a) employed in emergency situations, where the casting speed is reduced without the need for halting the casting, the reduced speed is a function of the normal operating speeds, and that upon occurrence of one of the problems, the cast product is sheared by the first shears and the casting process is halted for enough time to enable the rolling mill to be cleared and the necessary actions of restoration to be carried out (col 4 lines 53 - col 5 line 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735